Walton, J.
This case is before the law court on report. It is an action against the sheriff of the county of Aroostook for not returning an execution put into his hands for collection, and for not paying over to the plaintiff the money collected upon it.
We think the action cannot be maintained. It appears that soon after the execution was put into the officer’s hands for collection the debtor voluntarily paid the amount due upon it to one of the plaintiff’s attorneys of record in the suit. This, of course, relieved the officer of the duty of collecting the money due upon *290the execution. And, as the money was not paid to him, he could not be held responsible for not paying it over to the plaintiff. He' had no duty to perform in relation to it. It also appears that the officer afterwards delivered the execution to the attorney, at his request, to enable him to indorse the amount received upon it, and discharge it. This, as it seems to us, relieved the officer of all further responsibility in relation to it.
It may be that for reasons satisfactory to himself, the plaintiff intended to revoke the authority of his attorneys. But no notice of such an intention appears to have been given to them, or to the debtor. Without such notice, an intention to revoke would be of no avail.
The authority of an attorney, who has obtained a judgment for his client, continues in force until the judgment is satisfied; and he may receive the money due upon it, even after the execution has been levied upon real estate, until the debtor’s right to redeem has expired. Gray v. Wass, 1 Maine, 257.
Though the attorney may conduct so indiscreetly, negligently, or ignorantly, or may so abuse his trust as to be answerable to his client in damages, still his conduct is not to prejudice the officer, who has a right to regard him as the agent of his client in all the contingencies that may arise in the prosecution of the suit, and all the processes adopted to secure or collect the debt entrusted to his care. Jenney v. Delesdernier, 20 Maine, 183.
Payment to the attorney is payment to his client, and will protect the officer against a suit by the latter. Ducett v. Cunningham, 39 Maine, 386.
To constitute a revocation of the attorney’s authority, notice must be given. The opposite party, and all others interested have a right to presume that his authority continues, unless notified of the contrary. Lewis v. Sumner, 13 Met. 269. Story on Agency, § 470. Judgment for defendant.
Appleton, O. J., Dickerson, Barrows, Virgin and Peters, JJ., concurred.